Case 3:20-cv-00476-S-BH Document 68-2 Filed 01/25/21               Page 1 of 1 PageID 493



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

   TODD MICHAEL TOMASELLA on                  §
   behalf of the ESTATE OF TODD               §
   MICHAEL TOMASELLA,                         §
                                              §
            Plaintiffs,                       §
                                              §       NO. 3:20-CV-0476-S
   v.                                         §
                                              §
   WARREN K. PAXTON, JR.                      §
   KAUFMAN COUNTY TEXAS,                      §
   DIVISION OF CHILD SUPPORT,                 §
   KAUFMAN COUNTY CHILD                       §
   SUPPORT, 88TH DISTRICT COURT,              §
   RUTH BLAKE, CASEY BLAIR,                   §
   BRYAN W. BEAVERS,                          §
                                              §
            Defendants.

                                          ORDER

         On this day, came on to be considered, Defendants Beavers and Hughey’s

  (“Defendants”) Motion to Dismiss Plaintiff’s Amended Complaint in the above-styled and

  numbered cause of action.

         The Court finds Defendants’ arguments well taken and, therefore, meritorious. It is

  hereby ORDERED that Defendants’ Motion to Dismiss Plaintiff’s Amended Complaint is

  GRANTED and that all claims against Defendants Beavers and Hughey are hereby

  dismissed with prejudice.

         Signed __________ ___, 2021.


                                              UNITED STATES DISTRICT JUDGE
